Citation Nr: 1014007	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for degenerative joint 
disease of the left ankle. 

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle, to include as secondary to the 
left ankle. 

4.  Entitlement to service connection for glaucoma and 
cataracts, to include as due to lead exposure. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In April 2007, the Veteran provided testimony at a hearing 
before a decision review officer (DRO) at the RO.  A 
transcript of this hearing is of record.

In August 2008 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

Entitlement to service connection for tinnitus and bilateral 
hearing loss was granted in a September 2009 rating decision 
with initial 10 percent and noncompensable evaluations 
assigned, effective January 20, 2005, and February 21, 2009, 
respectively.  The grant of service connection constitutes a 
complete grant of the benefits on appeal, and these claims 
are no longer before the Board. 

The issue of entitlement to service connection for 
periodontal disease has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), despite being referred to the AOJ for adjudication in 
the Board's August 2008 remand.  The Board does not have 
jurisdiction over this issue and it is again referred to 
the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's May 2006 substantive appeal requested a 
videoconference hearing before the Board in connection with 
the claims on appeal.  A separate hearing request form, 
received on the same day as the substantive appeal, also 
requested both a videoconference hearing before the Board and 
a hearing with a DRO.  The Veteran was provided a hearing 
before a DRO in April 2007.  He was not scheduled for a 
hearing before the Board.

In a November 2009 statement, the Veteran requested an 
additional hearing at the RO before a DRO to present evidence 
and testimony.  There is no indication the Veteran withdrew 
his initial request for a videoconference hearing before the 
Board, and the record therefore documents two current hearing 
requests: one for a hearing before a DRO, and the second for 
a videoconference hearing before the Board.  

The Board notes that 38 C.F.R. § 3.2600(b), concerning review 
of benefits claims decisions by a Veterans Service Center 
Manager, Pension Management Center Manager, or DRO, provides 
that a claimant may not have more than one review of the same 
decision under this section.  Nonetheless, 38 C.F.R. 
§ 3.103(c)(1) (2009) provides that, upon request, a claimant 
is entitled to a hearing at any time on any issue involved 
with a claim.  Therefore, upon remand, the Veteran should be 
asked to clarify his November 2009 hearing request.  An 
appropriate hearing should be scheduled based on the 
Veteran's response.  

The Board's August 2008 remand ordered that the Veteran 
should be provided VA examinations with respect to his claims 
for service connection for hypertension and degenerative 
joint disease of the ankles.  The remand instructions also 
ordered that specific medical opinions should be obtained 
during these examinations.  While the Veteran was provided a 
VA examination in December 2008, the medical opinions 
expressed by the examiner are not adequate and do not comply 
with the Board's remand instructions.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App 268 (1998).

With respect to the claim for hypertension, the Board's 
August 2008 remand noted that the record contained evidence 
indicating that the Veteran's hypertension existed prior to 
enlistment.  Hypertension was not documented on the November 
1960 enlistment examination, and therefore the presumption of 
soundness is applicable and can only be rebutted with clear 
and unmistakable evidence that the Veteran's hypertension 
pre-existed service and was not aggravated therein.  The 
remand instructions ordered that the examining VA physician 
should provide a medical opinion addressing whether the 
Veteran's hypertension existed prior to service and underwent 
an increase during service beyond the natural progress of the 
disease.  Although the December 2008 VA examiner concluded 
that hypertension was not caused or aggravated by service, he 
did not provide a specific opinion addressing whether the 
Veteran's hypertension pre-existed service.  

The Board's August 2008 remand also noted that a medical 
opinion was necessary to determine if a relationship existed 
between the Veteran's ankle disorders and service.  The 
Veteran has asserted that his left ankle was injured during 
service in January 1962, but service treatment records only 
document an injury to the right ankle.  On his August 1963 
medical history form the Veteran reported an in-service 
injury to his left ankle and a previous sprain of his right 
ankle.  

The December 2008 VA examiner noted that the Veteran did not 
have a chronic ankle condition during service, and noted the 
conflict between the Veteran's reported history of an in-
service left ankle injury and the service treatment records 
which only documented a right ankle sprain.  However, the 
examiner's only conclusion was that he could not comment on 
whether the Veteran's current left chronic ankle sprain was 
related to service without resort to mere speculation.  The 
examiner did not state what additional evidence would permit 
an opinion in the case, and did not provide a full basis for 
the conclusion that any opinion on the etiology of the left 
or right ankle would be speculative.  See Jones v. Shinseki, 
No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  In addition, the 
examination report does not indicate that any examination of 
the right ankle was performed.  Therefore, an additional 
medical examination and opinion are required. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the RO.  
Send the Veteran a letter informing him 
of his current hearing options and asking 
him to clarify his current hearing 
requests, i.e., does he still wish 
hearings both before an RO employee (as 
requested in his November 2009 statement) 
and before the Board (as requested in his 
May 2006 appeal)?  If the Veteran does 
not desire two additional hearings, he 
should specify the type of hearing he is 
requesting. 

2.  Schedule the Veteran for the 
appropriate hearing(s) based on his 
response to the hearing request 
clarification letter.  If he does not 
respond to the hearing clarification 
letter or otherwise withdraw his May 2006 
hearing request, the Veteran should be 
scheduled for a videoconference hearing 
before the Board, as he requested in his 
May 2006 appeal.

3.  Schedule the Veteran for a VA 
examination with an appropriate examiner 
to determine the nature and etiology of 
the Veteran's hypertension.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with completion 
of the examination report.  

The examiner should provide a medical 
opinion as to whether the Veteran's 
hypertension clearly and unmistakably 
existed prior to service, and if so, 
whether it clearly and unmistakably 
underwent an increase during service 
beyond the natural progress of the 
disease.

If the examiner determines that that the 
Veteran's hypertension did not clearly 
and unmistakably exist prior to service, 
the examiner should then opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
hypertension was incurred in or 
aggravated by active service.

The rationale for all opinions expressed 
should also be provided.

4.  Schedule the Veteran for a VA 
orthopedic examination with an 
appropriate examiner.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that a present left or right ankle 
disorder was incurred as a result of 
active service, to include an in-service 
injury.  If a chronic right ankle 
disability is diagnosed, the examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the right ankle disorder is secondary to 
any chronic left ankle disorder.  

The rationale for all opinions expressed 
should also be provided. 

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.  The Veteran's 
representative should be provided a copy 
of the SSOC and asked to provide a VA 
Form 646 in response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



